    

ao

Petition Filed: 02/12/2019: YOO

~ “on fitmation Notes: __—
~-Vebtor present? ( )- Yes ¢ ) No

Km 4floll9

Casé: 19-00547-DSC13 é0 ete MEETING AND isa 341 Hearing: 03/20/2019
I
~ BENCH SHEET. Confirmation Hearing: 04/23/2019

   

“ ebtor(): JONES, ASHLEY J | XXX-CC4542

# of pievious Chapter 13 cases in Southern Division

   

Debtor Présent at 341 meeting?
ID Provided?

 

 

 

 

    

Attortiy: STEPHEN L KLIMJACK LLG”

  

  

¢ ). Weekly
: + Y- Semi-Monthly
Debtor Employer; DOLLAR: GENERAL CORPORATION For or iene pursuant toithe'pian.. |
D.O. Sent: D.O. 02/25/2019 AY ce

Attorney Preséiit at 341 migeting? “(Yet

Joint Debtor Employer: Ra Rew
D.O: Sent: Eh
WS
Proposed Plan Payments: 240.00 MONTHLY
Latest plan filed:

Amended plan payment: $ sd At Jor re

 

ehi9] : wea
i a vn i pti _ ae

-First'installmenit:

 

 

 

 

2: _-monthly: for _Se_-months

 

ee yA 4 | Balance.to:be paid:
Attorney present? ( ) Yes € ) No’

(V) Enter Confirmation Order

 

Then: $4e~__monthly-for ‘months —
Then:

 

 

_. thonthly for: ‘months

 

 

 

341 Mite. CONCLUDED
MAR 2.02018

a 3d. ‘meeting continued to: = _ . _ . : : wo Reason: :
NOTES FO C ONFIRMA ION ORDER:
c ae i t-to amend plan payment amount and/or increase fixed payment(s),

(V3 "Trustee's Objection: to- Conifirniation: and Motion to Dismissis___ W D_
( ) Trustee's Objection to Claim of Exemptions i is,

 

 

 

 

 
 

 

€ AY Debtor. proposes t to: pay the Chapter 13 case: filitig fee through the Chapter B Trustee pursuant to Lesa R ‘Rule 1006-1(¢).

() The Plan or Amended Plan sets out nonstandard provisions in Part 9,
SPECIAL PROVISIONS:
9/12/2019:

x“

 
Case:

19-00547-DSC13

  

BENCH: SHEET

341 MEETING AND CONF IRMATION HEARING

Hearing Date: 03/20/2019

 

Claim |

Creditor
Name:

S/
Pr

Adequate.

Protection:
: Payment

Schedulad/
Claimed

Gollateral -
Value in: ‘Plan

> Unsecured
Debt

Anterest
Rate

 

{FMP Begins

 

| Total Paid

 

a5 ASTRARE

—s

Soeeky Coe
SOVERY SERVICES ING:

382.00:

 

382.00.

 

 

 

ANSHER COLLECTIONS:

709.00

 

 

 

CASCADE CAPITAL, LLC’

7,634.00.

 

~ 7/634.00° ‘

 

 

cop JUOn\d Nee:

99.00

 

99.00:

 

 

ICREDENCE: ResOURS we ‘MANQGEMENT

 

BOR AY OR

586.00

 

586.00

 

 

GREDIT CENTRAL

898.00:

 

898.00:

 

 

|FARMERS FURNITURE

736.00:

 

ONG.AS

736.00

Oy

 

 

[FIRST PREMIER BANK

 

 

 

363.00.

 

aualee

 

 

 

363;00

 

 

 

 

 

 

 
 

Case:

19-00547:DSC13

341: MEETING AND CONFIRMATION H HEARING

 

_BENCH SHEET

Hearing Date:. 03/20/2019

 

 

Claim:

Creditor’
Name:

By

#

 

. " Scheduled’

‘Glaimed

"Collateral

Value in Plan |’

Anterest

. Rate,

Fixed .

Monthly.

Payment: -

 

Total Paid |

 

Canigiede
iGSYStEMS

611,00

 

611,00. -

 

 

S& WA

  

: MIDWEST RECOVERY SYSTEMS, : ALG

118.00.

 

418.00:

 

 

NAVIENT STUDENT LOANS.

 

9,000.00: |

 

 

MSG. aa WAS
TITLE MAX

4,900.00:

 

8,980.00:

6:0000:

TGS]

08/2019" | Yan

 

 

TITLEBUCKS

QOS) Baacdk Seausn,

 

900.00

 

2,240.00.

6.0000

38,99,

0/2019

 

 

ea BRR TIO TAE** ete

 

 

 

0.00

24,836.00. |.

 

0,00.

 

 

6;490:00:

 

22036.

 

 

-440:00

 

 

0,00

 

 

Law

 
Case: 19-00547-DSC13.

  

- TINUING CLAIMS

 

DEBTS TOBE PAID DIRECT
NONE

Page
(

341. MEETING AND CONFIRMATION HEARING
BENCH SHEET

‘Heating Date: 03/20/2019:

 
